Citation Nr: 0810530	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-20 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for heart disability.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Arizona Veterans Services 
Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to 
January 1950, from August 1950 to August 1951, and from April 
1953 to July 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Phoenix, Arizona, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  A transcript 
of that hearing is associated with the claims files.  

A motion to advance this case on the docket was granted by 
the Board in March 2008.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The issues of entitlement to service connection for heart 
disability and entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) are addressed in the remand that follows 
the order section of this decision. 


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss disability that is 
etiologically related to in-service noise exposure.

2.  The veteran has tinnitus that is etiologically related to 
in-service noise exposure.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the evidence currently of 
record is sufficient to substantiate the veteran's claims.  
Therefore, no further development with respect to the matters 
decided herein is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2006) or 38 C.F.R. § 3.159 (2007).

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war and manifests organic disease of the nervous system to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he was exposed to loud noise during 
service when he spent three years in a 105 millimeter 
howitzer battery.  He stated that he stood next to the gun 
and was responsible for pulling the trigger to fire the gun.  

The veteran's service medical records do not show that he had 
a hearing disability or tinnitus during service, but his 
essential contention is that he was exposed to noise during 
service, and that his hearing disabilities resulted from such 
exposure.  The veteran is competent to describe his exposure 
to loud sounds, and he is also competent to testify as to his 
experience of ringing in the ears.  See Charles v. Principi, 
16 Vet. App. 370 (2002) (providing that ringing in the ears 
is capable of lay observation).  The Board has no basis to 
question the veteran's credibility.  In addition, the Board 
notes that the veteran's statements are consistent with his 
DD Form 214, which reflects that his military occupational 
specialty was fire direction artillery.   

Post-service medical records include a November 2003 VA 
audiogram.  At that time, the veteran denied a history of 
noise exposure while in the service or post-service.  He 
reported constant, moderate tinnitus which began 10 years 
ago.  The audiogram revealed that the veteran had bilateral 
hearing impairment as defined in 38 C.F.R. § 3.385.  The 
diagnosis was moderate, high frequency, sensorineural hearing 
loss bilaterally.  The VA audiologist opined that based on 
the veteran's reported history it was not likely that his 
hearing loss was incurred in service.

The following month in December 2003, the veteran was again 
provided with a VA examination.  The veteran explained to the 
examiner that he was exposed to noise in the service as an 
artillery gunner on 105 howitzers.  He noted that he was not 
aware of his hearing loss while in service but became aware 
of his hearing loss over the past 10 years.  In terms of the 
veteran's tinnitus, he reported that it began 10 years ago 
and is manifested by a high pitch noise that is more 
prevalent in the evening.  The noise is constant and 
occasionally keeps him awake in the evening.  The examiner 
opined that since the veteran was aware of this hearing loss 
and tinnitus only in the past 10 years, then it is not likely 
that either is related to his noise exposure in the military.   

In a July 2007 statement, the veteran's private physician 
opined that it is at least as likely as not that the 
veteran's tinnitus and hearing loss are attributable to the 
noise he was exposed to during active military service.  He 
noted that the veteran had a history of extensive acoustic 
trauma while stationed with his military unit and this 
resulted in significant bilateral high frequency hearing loss 
and tinnitus which have slowly worsened with age.  

During the veteran's January 2008 personal hearing, he 
testified that his statements to the VA examiners which 
indicated that he had first noticed hearing loss and tinnitus 
10 years ago were misconstrued.  He clarified that he has 
experienced hearing loss and tinnitus since service, but both 
disabilities have increased in severity over the last 10 
years.  

The Board has found the veteran's contentions concerning his 
service noise exposure to be credible and consistent with his 
duties of fire direction artillery.  The medical evidence 
confirms that he has tinnitus and bilateral hearing loss 
disability.  Although there are conflicting opinions 
concerning the etiology of these disabilities, the Board has 
not found the opinions of the VA examiner's to be more 
probative than those of the veteran's private physician.  In 
this regard, the Board notes that the private physician's 
opinion, which links the veteran's hearing loss and tinnitus 
to his military noise exposure, is consistent with the 
evidence showing that the veteran was exposed to artillery 
fire during active duty.  

In the Board's opinion, the evidence supporting the claims is 
at least in equipoise with that against the claims.  
Accordingly, the veteran is entitled to service connection 
for bilateral hearing loss disability and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

With respect to the veteran's claim for service connection 
for heart disability, his service medical records note 
complaints of chest pain and a diagnosis of sinus arrhythmia.  
The veteran contends that he developed this condition during 
active duty and was treated on numerous occasions throughout 
service.  The Board finds that further development is 
required before this claim should be adjudicated; 
specifically, a medical opinion is required.

Turning to the veteran's TDIU claim, the above Board decision 
has awarded the veteran service connection for bilateral 
hearing loss and tinnitus.  Therefore, the question remains, 
whether the veteran is unemployable as a consequence of his 
service-connected disabilities - specifically PTSD, bilateral 
hearing loss, and tinnitus.  A medical opinion is necessary 
to address this question of employability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should arrange 
for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's 
heart condition as well as ascertain 
whether the veteran is currently 
unemployable due solely to his service-
connected disabilities. 

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  Any indicated 
studies must be performed, and the 
claims folders and a copy of this 
remand must be made available to and be 
reviewed by the examiner.

Based upon the examination results, 
review of the veteran's pertinent 
medical history, and with consideration 
of sound medical principles, the 
examiner should proffer an opinion with 
respect to each currently present heart 
disorder as to whether there is a 50 
percent or better probability that the 
disorder originated during the 
veteran's active duty or is otherwise 
etiologically related to active duty.

In terms of the veteran's TDIU claim, 
the physician should identify all 
functional impairment resulting from 
the service-connected disabilities 
(PTSD, bilateral hearing loss, and 
tinnitus) and the impact of the 
disabilities on the veteran's ability 
to work.  In addition, the physician 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the service-connected 
disabilities are sufficient by 
themselves to preclude the veteran from 
obtaining or maintaining any form of 
substantially gainful employment 
consistent with his education and 
occupational background.  If the 
examiner is of the opinion that the 
currently service-connected 
disabilities are not sufficient to 
render the veteran unemployable, the 
examiner should also provide an as to 
whether there is a 50 percent or better 
probability that the currently service-
connected disabilities and the 
veteran's heart disability are 
sufficient by themselves to preclude 
the veteran from obtaining or 
maintaining any form of substantially 
gainful employment consistent with his 
education and occupational background. 

The rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
adjudicate the veteran's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his 
representative an appropriate 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


